DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 03/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 9,496,035 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Allowable Subject Matter
In view of the amendment filed on 03/12/21, the rejections in the Office Action dated 12/14/20 are withdrawn.   Thus pending claims 1-3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a memory device, comprising: a controller configured to operate in a voltage mode and a current mode, the controller comprising; a selector configured to select an operation of the controller in the voltage mode or the current mode; a voltage ramp node configured to apply a decreasing voltage signal to a memory cell when the controller is configured in the voltage mode; and a current ramp node configured to apply a decreasing current signal to the memory cell when the controller is configured in the current mode.    The prior art of record also fails to teach or suggest a memory device, comprising: a controller configured to operate in a voltage mode or a current mode, the controller comprising; a ramp node configured to produce a decreasing voltage signal or a decreasing current signal; and a gate coupled with the ramp node in accordance with a cascode configuration, wherein the cascode configuration is configured to operate the controller in the voltage mode.    The prior art of record also fails to teach or suggest a method for operating a memory device, comprising: selecting between a current mode or a voltage mode for operation of a controller of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/10/21

/SON L MAI/Primary Examiner, Art Unit 2827